This was an action for divorce brought by the husband against his wife. Earl F. Bartling filed a petition for divorce against his wife, the defendant, Althea Bartling, on the ground of adultery. The wife, by her solicitor, Frank N. Jess, Esquire, filed an answer and cross-petition against the petitioner praying for a divorce on the ground of desertion. The case was heard before the vice-chancellor and he dismissed both the petition and the cross-petition on the ground that neither of the parties had proved their case. The petitioner has appealed to this court. The defendant and cross-petitioner *Page 98 
filed no answer and submitted no brief in this court.
An examination of the testimony in the case leads us to the conclusion that the testimony submitted on the part of the petitioner did not support the charge of adultery and that the vice-chancellor reached the right result by dismissing the petition.
The decree dismissing the petition is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None.